THOMAS, S.
No copy of the chattel mortgage dated August .
26, 1903, executed by the intestate, having1 been filed, as. required "by law, the chattel mortgage was void as against the administratrix in so far as she represented the creditors of the deceased, although it was valid as against his next of kin. The administratrix will be surcharged with the sum of $2,200 as the value of the personal property sold under the chattel mortgage, which it was her duty to contest for the preservation of the estate. The rental value of the premises occupied by the deceased at the date of his death was $1,800, and no more. The referee has no power to pass upon the question of allowances, costs, and taxable disbursements, and to that extent the exception to conclusion of law No. 20 is sustained.
Except as modified, referee’s report is confirmed, and the exceptions thereto overruled.